Title: From John Quincy Adams to George Washington Adams, 3 May 1824
From: Adams, John Quincy
To: Adams, George Washington


				
					N. 9.My dear Son
					Washington 3. May 1824.
				
				Abby S. Adams returns home in company with Mr Fuller. I have requested him to pay her expenses on the road, and upon his arrival, to give you a minute of them, informing him that you will discharge it—I now write merely to request you to do so, and to charge the same, in account, to me.your affectionate father
				
					John Quincy Adams
				
				
			